Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-15-00393-CV

                IN THE INTEREST OF B.M.D.B., J.J.B., K.M.B., and V.D.C.

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01408
                     Honorable Richard Garcia, Associate Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

         In accordance with this court’s opinion of this date, the trial court’s order terminating
appellant’s parental rights is REVERSED and judgment is RENDERED denying the Department
of Family and Protective Services’ request to terminate appellant’s parental rights. The remainder
of the trial court’s judgment is AFFIRMED. Costs of this appeal are taxed against the Department
of Family and Protective Services.

       SIGNED December 9, 2015.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice